Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [3]), defendant contends that his waiver of the right to appeal was not knowingly, intelligently and voluntarily entered. We reject that contention (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Winchester, 38 AD3d 1336, 1337 [2007], lv denied 9 NY3d 853 [2007]; People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]). The valid waiver by defendant of his right to appeal encompasses his challenge to the severity of the bargained-for sentence (see Lopez, 6 NY3d at 255; Winchester, 38 AD3d at 1338). Defendant concedes that he failed to request youthful offender treatment at sentencing and, “ [i]n any event[,] given defendant’s prior history and the nature of the crime, there is no indication before us that such treatment was warranted’ ” (People v Burlew, 261 AD2d 828, 828 [1999]; see People v Syrell, 42 AD3d 947, 948 [2007]). Present—Hurlbutt, J.P., Lunn, Fahey, Peradotto and Pine, JJ.